Exhibit 10.6

Amendment to the Letter Agreement dated August 8, 2006,

between Russell P. Fradin and Hewitt Associates, Inc. (the “Agreement”)

The Agreement is modified as follows, effective as of December 31, 2008:

 

  1. Paragraph 7(i) is amended in its entirety to read as follows:

“A lump sum severance amount payable 29 days following your separation from
service equal to 1- 1/2 multiplied by the sum of (a) your then-prevailing Base
Salary plus (b) your then-prevailing target bonus amount.”

 

  2. Paragraph 7(ii) is amended in its entirety to read as follows:

“Reimbursement of the portion of your COBRA healthcare continuation benefits
premium for the duration of the 18-month period following such termination
(“Severance Payment Period”), provided that you timely elect COBRA continuation
coverage, as equals the difference between the COBRA premium amount charged
other employees for the same coverage as you had elected minus the amount
charged to active senior executives who had elected such coverage; provided,
such reimbursement will terminate upon your becoming entitled to comparable
coverage in connection with subsequent employment.

If, as of your termination of employment, the provision of the health insurance
coverage described herein would either (1) violate the terms of the health
insurance plan (or any other related insurance policies) or (2) violate any of
the Code’s nondiscrimination requirements applicable to the health insurance
coverage, then Company, shall pay you, in lieu of the health insurance coverage
herein described, a lump sum cash payment 29 days following your separation from
service equal to 18 times the difference between the monthly COBRA premium
amount charged other employees for the same coverage as you had elected minus
the monthly amount charged to active senior executives who had elected such
coverage. However, if during the Severance Payment Period you become entitled to
comparable coverage in connection with subsequent employment, you shall
reimburse the Company the pro rata portion of the lump sum payment for the
period of time for which you become so entitled to comparable coverage.”

 

  3. Paragraph 7(iii) is amended by the addition of the following sentence to
the end thereof:

“Notwithstanding the above, if you have made an election to defer the bonus for
the fiscal year in which such termination occurs, the amount due under this
subparagraph shall be deferred and paid out in accordance with your deferral
election.”

 

  4. Paragraph 7(x) is amended by the addition of the following sentence to the
end of the first paragraph:

“Notwithstanding the above, if you have made an election to defer the Prior Year
Bonus, the amount due under this subparagraph shall be deferred and paid out in
accordance with your deferral election.”

 

  5. Paragraph 7(x) is amended by the addition of the following sentence to the
end thereof:

“If the release required under this subparagraph (x) is not provided to the
Company within 21 days following your separation from service (as such term is
defined under Section 409A of the Internal Revenue Code) your rights to any
amounts under this Paragraph 7, except your Accrued Obligations, shall be
forfeited.”



--------------------------------------------------------------------------------

  6. The first sentence in Paragraph 19(i) is amended in its entirety to read as
follows:

Notwithstanding any provision to the contrary in this agreement, if you are
deemed on the date of termination to be a “specified employee” within the
meaning of that term under Section 409A(a)(2)(B) of the Code (and as further
defined by the Compensation and Leadership Committee of the Board), then with
regard to any payment or the provision of any benefit that is required to be
delayed in compliance with Section 409A(a)(2)(B) of the Code such payment or
benefit shall not be made or provided (subject to the last sentence hereof)
prior to the earlier of (A) the expiration of the six (6)-month period measured
from the date of your “separation from service” (as such term is defined under
Section 409A of the Code) or (B) the date of your death (the “Delay Period”).

 

HEWITT ASSOCIATES, INC. By:  

LOGO [g56024ex10-6_pg002a.jpg]

 

  Accepted and Agreed:  

LOGO [g56024ex10-6_pg002b.jpg]